Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
                                                  DETAILED ACTION
1.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 26, 2022 has been entered.
                                              Status of the Application
2. Claims 19, 21-22, 24 and 26-37 are pending under examination. Claims 19 and 36 were amended. Claims 1-18, 20, 23, 25 and 38-40 were canceled. The Applicant’s arguments and the amendment have been fully considered and found persuasive for the following reasons.
Response to Arguments:
3.  The rejection of claims under 35 USC 103(a) as being obvious over Ehrich et al. in view of Wang et al. has been withdrawn in view of the amendment.
                                        Claim Rejections - 35 USC § 112
4.    The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19, 21-22, 24 and 26-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.     
 As MPEP 2163.06 notes “If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112, first paragraph - written description requirement. In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981)”.
Here, the new limitation of ‘each of the plurality of genomic regions consists of  a long interspersed nucleotide element’ in the claims 19 and 36 represents a new matter; after reviewing the specification and the Applicant cited paragraphs, the limitation ‘genomic regions consisting of’ lacks descriptive support  The Applicant cited portions of the specification disclose a primer pair for amplifying genomic DNA comprising LINE sequence regions, however, the specification lacks support for said genomic DNA regions consisting of said long interspersed nucleotide element. Since no basis has been found in the specification to support the new claim limitation, the claims are rejected as incorporating new matter. 
Claim Rejections - 35 USC § 103
5.  The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19, 21-22, 24 and 26-37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boissinot et al. (Genome Research, Vol. 14, p. 1221-1231, 2004) in view of Landers (US 2004/0081996).
     Boissinot et al. teach a method of claim 19, 36, detecting the presence or absence of aneuploidy comprising the steps of: contacting a sample comprising a nucleic acid from a human with a single primer pair that anneals to plurality of genomic regions in the human nucleic acid, wherein (i)  each genomic region comprises long interspersed nucleotide element (LINE), (ii) a query human chromosome and a reference chromosome, are non homologous; amplifying the genomic regions on each query and reference chromosomes using single primer pair by polymerase chain reaction, whereby a plurality of amplicons are produced, said amplicons are distinct from one another and sequencing the amplicons in the plurality of amplicons (page 1228-1229, paragraphs under Methods section and Fig. 1 on page 1222: indicating use of a primer pair comprising a Ta-specific primer located on L1 element (LINE) and a primer located in the plasmid clone) and sequencing the amplicons);
               aligning the sequenced amplicons to genomic sequences on the query chromosome and reference chromosome, producing a distribution of the amplicons of said query and reference chromosome and detecting the difference in the distribution of chromosomes (page 1224-1228, paragraphs under subheading ‘the chromosomal distribution of Ta-1 inserts’ fig. 5-7).
             With regard to claim 26-37, Boissinot et al. teach that wherein the query chromosome is X, Y, 18, 21, or 13 and reference sample contains known euploid content (page 1227-1228, fig. 5-7 and paragraphs under ‘chromosomal distribution of Ta-1 inserts).
       However, Boissinot et al. did not teach said primer pair anneals to genomic regions consisting of LINE and detecting aneuploidy.
With reference to claims 19, 21-22, 24, 26-37, Landers et al. teach an interspersed repeat sequence (IRS) PCR, wherein Landers et al. teach amplification of L1 element in human genome using L1 primers having repetitive sequences including AT-rich and GC-rich regions and the resulting PCR product efficiency can be controlled by choosing how homologous the primer sequence chosen is within the repeat consensus sequence (para 0096);Landers also teach that the primers comprising sequence tag and PCR product size less than 180 bp in length (para 0110-0112, 0093, 0152) and sample comprising maternity testing sample, blood samples (para 0074).
It would have been a prima facie obvious to one skilled in the art at the time the invention was made to modify the method of Boissinot et al.  with the L1 primers as taught Landers et al. to develop an improved sensitive method for detecting sequence variation chromosomes in a nucleic acid sample. The ordinary person skilled in the art would have motivated to combine the references and have a reasonable expectation of success that the combination would result in an improved method for detecting sequence variation because both the references teach detecting genome variations based on LINE or L1 elements and Landers et al. explicitly taught choosing the primers within the repeat sequence would improve the efficiency of L1 element PCR amplification (para 0096) and such a modification of the claims is considered obvious over the cited prior art. 
                                          Conclusion
No claims are allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783. The examiner can normally be reached 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https:// www. uspto. gov/ patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637